COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EL PASO INDEPENDENT SCHOOL                   §               No. 08-14-00056-CV
 DISTRICT,
                                              §                 Appeal from the
                      Appellant,
                                              §                346th District Court
 v.
                                              §             of El Paso County, Texas
 ANNA LUISA KELL,
                                              §               (TC# 2013DCV2275)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until August 15, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark Berry, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before August 15, 2014.

       IT IS SO ORDERED this 6th day of August, 2014.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.